DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 8, 2020, August 7, 2020, October 27, 2020 and May 8, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al, U.S. Patent Application Publication No. 20170041971 A1 (hereinafter Kim).

Regarding Claim 7, Kim discloses a communication method (e.g., FIGS. 19, 24; ¶ [0010] [0247] [0423] [0528] [0529]), comprising: 
receiving a Scheduling Assignment (SA) message sent by terminal equipment (e.g., FIG. 19; ¶ [0509], SA received (may be from UE) with resource pool and MCS information), the SA message indicating a first data transmission format (e.g., ¶ [0509], modulation and coding scheme (MCS); ¶ [0126] [0463] [0517], transmission format may be according to modulation technique (i.e., MCS is a characteristic of transmission format)) and first data transmission resource corresponding to a first transmission version of uplink (UL) data sent by the terminal equipment (e.g., ¶ [0469] [0470] [0509], receive resource pool and resource information to select for uplink transmission (uplink data would be transmitted according to the selected resource and MCS (i.e., version that would be sent according to the selected MCS and resource)); and 
receiving the first transmission version sent by terminal equipment through the first data transmission resource (e.g., ¶ [0463] [0470] [0509], recipient that sent SA with resource information will receive data from recipient of the SA message according to selected resource and MCS), demodulating the first transmission version of the UL data (e.g., ¶ [0509], decoding of the data channel; ¶ [0612], receiving UE decodes the SA) and decoding the demodulated first transmission version of the UL data according to the first data transmission format and the first data transmission resource (e.g., ¶ [0463] [0470] [0509], recipient that sent SA with resource information will receive data from recipient of the SA message according to selected resource and MCS).

Regarding Claim 9, Kim discloses all the limitations of the method as claimed in claim 7.
Kim discloses further comprising: sending an Acknowledge (ACK) message for indicating success of demodulating and decoding the transmission version of the UL data (e.g., ¶ [0403] [0404], ACK when successful decoding of received information).

Regarding Claim 10, Kim discloses all the limitations of the method as claimed in claim 7.
Kim discloses further comprising: sending a Non-Acknowledge (NACK) message for indicating failure of demodulating and decoding the transmission version of the UL (e.g., ¶ [0404], receipt stage (i.e., receiving the uplink resource information according to selection by UE) may send the NACK message to the transmission stage (i.e., the UE that had received SA message and selected resources)).

Allowable Subject Matter
Claims 1-6, 8, 11-16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, directed to a communication method, and independent Claim 12, directed to a terminal equipment configured to perform operations that are functionally similar to those performed in the method of claim 1, the prior art of record teaches terminal equipment receiving a resource pool for a scheduling assignment (SA) message from network equipment (“network equipment”, as defined by the instant Application, limits the network equipment in the detailed disclosure to be entities commonly known as base stations, NodeB, access points, or the like, i.e., not terminal equipment or the like), selecting a resource to send the SA message and sending it to another terminal equipment, wherein the SA message may indicate resources for data transmission and transmission format, as may be seen in Kim et al, U.S. Patent Application Publication No. 20170041971 A1 (e.g., FIG. 24 and ¶ [0463] [0469] [0470] [0509] [0530]), Tavildar et al, U.S. Patent Application Publication No. 20150271840 A1 (e.g. ¶ [0016]), Wang et al, U.S. Patent Application Publication No. 20180317239 A1 (e.g., ¶ [0029]), Yoon et al, U.S. Patent Application Publication No. No 20190261442 A1 (e.g., ¶ [0054]), and Sheng et al, U.S. Patent Application Publication No. 20150382324 A1 (e.g., ¶ [0132]).
Prior art of record discloses grant-free communication between UEs without allocation of resources from terminal equipment, as may be seen in Kar Kin Au et al, U.S. Patent Application Publication No. 20140254544 A1 (e.g., ¶ [0022]-[0025]) and Liu, U.S. Patent Application Publication No. 20180279393 A1 (e.g., ¶ [0108])
Prior art of record discloses network equipment sending scheduling assignment message to terminal equipment with resource information, as may be seen in Xue et al, U.S. Patent Application Publication No. 20150327315 A1 (e.g., ¶ [0018]), Jung et al, 
Prior art of record discloses that, in the context of communication between terminal or user equipment (UE-UE, device-to-device or D2D), network equipment can be considered a UE when communicating with another UE, as may be seen in . However, the prior art of record fails to disclose individually or in combination, or render obvious the limitations, that terminal equipment communicating with network equipment that is like another UE also sends scheduling assignment information to the network equipment, i.e.,  sending a first Scheduling Assignment (SA) message to network equipment, the first SA message containing information of the first data transmission resource and information of the first data transmission format and sending the first transmission version to the network equipment through the first data transmission resource to enable the network equipment to receive, demodulate and decode the first transmission version according to the first SA message.
Claims 2-6, dependent from claim 1, and Claims 13-17, dependent from claim 12, are also allowed. 
Regarding independent Claim 18, directed to a network equipment configured to receive a scheduling assignment message sent by terminal equipment, the prior art of record teaches the related subject matter discussed above for claim 1. 
The prior art of record fails to disclose individually or in combination, or render obvious the limitations for the network equipment to receive a scheduling assignment message from terminal equipment, the SA message indicating information that had receiving a scheduling assignment message sent by terminal equipment, the scheduling assignment message indicating a first data transmission format and first data transmission resource corresponding to a first transmission version of uplink (UL) data sent by the terminal equipment, and receive, demodulate and decode the information sent by the terminal equipment, i.e., receiving first transmission version sent by terminal equipment through the first data transmission resource and demodulating the first transmission version of the uplink (UL) data and decoding the demodulated first data transmission format of the UL data according to the first data transmission resource.
Claims 19-22, dependent from claim 18, are also allowed. 

Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, dependent from claim 7, the prior art of record fails to disclose individually or in combination or render obvious the limitation of an entity performing the recited configuration steps prior to receiving the scheduling assignment message sent by the terminal equipment. Prior art of record discloses D2D communication, whereby a second UE can receive SA information from a first UE; but 
 Claim 11, dependent from claim 8, is also objected to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471